G.W. Sanders commenced this action in the district court of Tulsa county against the city of Tulsa and Tom Clark, building inspector, to require the city of Tulsa and Tom Clark to issue a permit to said G.W. Sanders to repair a certain building on the west part of lot 4, block 38, city of Tulsa. An alternative writ of mandamus was issued, and upon final hearing the writ of mandamus was denied. From the order denying the writ, the plaintiff, G.W. Sanders, appealed.
The defendants have filed a motion to dismiss the appeal and attached thereto copies of deeds showing the plaintiff has disposed of the lot since the rendition of the judgment in the lower court, pending the appeal to this court, and no longer has any interest therein, therefore can no longer have am interest in having the permit issued, and the question involved in this appeal is moot. No response has been filed to the motion to dismiss.
Section 44 of the city ordinance provides in part as follows:
"The application for permit required by section 43 of this article shall be made by the owner or his authorized agent to the building inspector."
The plaintiff, not being the owner of said lot, is not entitled to a permit. The courts uniformly hold that where the issues have become moot and no practical relief will be afforded by reversal, the case will be dismissed. See Parrish v. School Dist. No. 19, 68 Oklahoma, 171 P. 461; Reed v. Mullen, 57 Okla. 179, 156 P. 1172; Thomason v. Board of County Commissioners of Delaware Co., 56 Okla. 81,155 P. 881; Wood v. Morrisett, 42 Okla. 752, 143 P. 1101.
For the reasons stated, the appeal is therefore dismissed.
KANE, JOHNSON, MILLER, KENNAMER, and NICHOLSON, JJ., concur.